Citation Nr: 0842549	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-30 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the Waco, 
Texas, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran has level XI hearing for the right ear and level 
II hearing for the left ear. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.85, 4.86, Code 6100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
February 2007.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The veteran was provided with all of the notice required for 
increased rating claims in a January 2008 VCAA letter that 
was sent in response to the Vazquez-Flores decision.  This 
letter notified the veteran that he should submit medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also contained 
information regarding the diagnostic code used for the 
evaluation of hearing loss.  

The Board notes that a portion of the VCAA notification was 
supplied to the veteran after the initial adjudication of his 
claim.  This defect was cured by reconsideration of the 
veteran's claim in an August 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The Board concludes that the duty to notify the 
veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded two VA examinations of his hearing loss.  All VA 
treatment records have been obtained; including 2008 VA 
records that were obtained after the veteran indicated he had 
received recent treatment.  The veteran has declined his 
right to a hearing.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA has been met. 

Increased Evaluation

The veteran contends that his service connected bilateral 
hearing loss has increased in severity.  He argues that he 
has increasing difficulty with distinguishing speech over 
background noise. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  In order to receive a 20 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level V or higher.  See 38 C.F.R. § 4.86, Table VII.  

For special cases, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran has been afforded two VA hearing examinations in 
conjunction with his claim.  There are no other hearing 
examinations from either private or VA sources during the 
relevant period. 

The first VA examination was conducted in June 2007.  For the 
right ear, the veteran had puretone thresholds of 80, 80, 75, 
and 80 decibels at the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The left ear had thresholds of 20, 35, 35, and 
50 at the same frequencies.  The average threshold was 80 
decibels for the right ear and 35 for the left.  Speech 
discrimination was zero percent for the right ear and 88 
percent for the left ear.  This equates to Level XI for the 
right ear and Level II for the left ear.  When these results 
are applied to Table VII, they show that a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.85.  The Board has 
considered the provisions of 38 C.F.R. § 4.86 as all of the 
puretone thresholds for the right ear are in excess of 55 
decibels, but notes that applying the examination results to 
Table VI results in a higher auditory acuity level than it 
would under 38 C.F.R. § 4.86, Table VIA.  Therefore, use of 
this provision would not result in an evaluation greater than 
10 percent.  

The veteran's second VA examination was conducted in January 
2008.  The examiner reviewed the claims folder in conjunction 
with the examination.  The right ear had puretone thresholds 
of 70, 75, 75, and 85 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The left ear had thresholds of 
25, 30, 35, and 50 at the same frequencies.  The average 
threshold was 76.25 decibels for the right ear and 35 for the 
left.  Speech discrimination was 20 percent for the right ear 
and 84 percent for the left ear.  This equates to Level XI 
for the right ear and Level II for the left ear, which are 
the same results obtained from the June 2007 examination.  
When these results are applied to Table VII, they show that a 
10 percent evaluation is warranted.  The provisions of 
38 C.F.R. § 4.86 and use of Table VIA also result in a 10 
percent evaluation.  

The Board is sympathetic to the veteran's complaints that his 
hearing has increased in severity.  However, the evidence 
clearly weighs against the assignment of an increased 
evaluation in this case.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for an increased evaluation of 
hearing loss.  The evaluation of hearing loss is reached by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, even with consideration for exception 
patterns of hearing loss, the most favorable interpretation 
of the most recent evidence is that the veteran's hearing 
loss is at level XI for the right ear and level II for the 
left ear, and that, therefore, an evaluation greater than 10 
percent is not warranted.  38 C.F.R. § 3.321 has been 
considered, but an unusual disability picture is not 
demonstrated by the evidence.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are only two VA examinations for consideration, and the 
findings of each examination result in the same numeric 
designations of hearing impairment for each ear.  There is no 
other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


